[hum-20181231x10kxex10jj001.jpg]
Exhibit 10(jj) HUMANA INC. COMPENSATION RECOUPMENT POLICY (Effective February
21, 2019) I. Policy and Scope The Board adopts this recoupment policy under
which, upon the occurrence of certain events, the Company’s Officers may be
required to repay to the Company certain cash and equity incentive-based
compensation covered below. Upon the occurrence of a Triggering Event, the
Administrator may, in its sole discretion, after evaluating the associated costs
and benefits, recover all or any portion of the Recoverable Incentive paid to a
Covered Employee during the Applicable Period. In addition, the Administrator
may, in its sole discretion and in the reasonable exercise of its business
judgment, determine whether and to what extent additional action is appropriate
to address the circumstances surrounding such Triggering Event so as to minimize
the likelihood of any recurrence and to impose such other discipline as it deems
appropriate. II. Definitions For the purposes of this Policy, the following
terms have the following meanings: A. “Administrator” means the Board, the
Compensation Committee or such other committee of the Board that, at the
relevant time, has authority for making determinations as to the compensation of
senior executives. B. “Applicable Period” means (i) with respect to a
Restatement, the three-year period preceding the date on which the Company is
required to prepare a Restatement and (ii) with respect to Improper Conduct, the
three-year period preceding the date on which the Administrator determines that
Improper Conduct has occurred. C. “Board” means the Board of Directors of the
Company. D. “Company” means Humana Inc. E. “Compensation Committee” means the
Organization & Compensation Committee of the Board. F. “Covered Employee” means
any Officer of the Company. G. “Improper Conduct” means the following conduct
that, in the sole discretion of the Administrator, is likely to cause or has
caused material financial, operational, or reputational harm to the Company,
materially disrupt, damage, impair or interfere with the business of the Company
or its affiliates, or have a significant, adverse reputational or economic
impact on the Company or any of its affiliates or divisions: i. the commission
of an act of fraud, misappropriation or embezzlement in the course of
employment;



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10jj002.jpg]
ii. the commission of a criminal act, whether or not in the workplace, that in
the Administrator’s sole discretion, constitutes a felony or crime of comparable
magnitude; iii. the material violation of a non-compete, non-solicitation, or
confidentiality agreement; or iv. the willful and material breach of a Covered
Employee’s obligations under the Company’s code of conduct relating to
compliance with law or regulation H. “Incentive-Based Compensation” refers to
each award of and payment (whether in cash, Company stock, or otherwise) of
incentive compensation and other compensation the earning, payment or amount of
which depends on the performance of the Company or any individual, product,
service, or business unit, including but not limited to annual incentive
compensation, awards under commission plans, and awards under the Company’s
stock incentive plans, including but not limited to gains from the sale or
disposition of securities. I. “Officer” shall include any individual who serves
as a current or former “Officer” within the meaning set forth in Rule 16a-1(f)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
applied by the Administrator from time to time. J. “Policy” means this Humana
Inc. Compensation Recoupment Policy. K. “Recoupment” means, to the extent
permissible under law, offset from amounts otherwise credited, payable, or due,
forfeiture or cancellation of awards or amounts deferred, and/or recovery or
repayment, as applicable. L. “Recoverable Incentive” means (i) with respect to
Recoupment relating to a Restatement, the amount of any Incentive-Based
Compensation paid or provided during the Applicable Period that exceeds the
amount or value that the Administrator determines, in its sole discretion, would
have been payable or received in respect of Incentive-Based Compensation had the
revised financial statement(s) reflected in the Restatement been applied to
determine the Incentive-Based Compensation or been available to the market at
the time such Incentive-Based Compensation was paid or (ii) with respect to
Improper Conduct, any Incentive-Based Compensation received by the Covered
Employee during and after the period in which such Improper Conduct occurred. In
no event will the amount of the Recoverable Incentive exceed the total amount of
Incentive- Based Compensation paid or granted during the Applicable Period. M.
“Restatement” means the Company being required to undertake any material
restatement (occurring after the effective date of this Policy) of any of its
financial statements that have been filed with the Securities and Exchange
Commission (the “SEC”) under the Exchange Act or the Securities Act of 1933, as
amended. N. “Triggering Event” means either a Restatement or Improper Conduct by
a Covered Employee. III. Administrator Discretion In exercising the discretion
afforded to it under this Policy, the Administrator may consider any and all
facts it considers relevant under all of the circumstances, including without
limitation: (A) whether or not the Covered Employee engaged in Improper Conduct;
(B) the likelihood of success of any recovery under this Policy under governing
law as compared to the cost and effort involved; (C) whether the assertion of a
claim may prejudice the interests of the Company, including in any related
proceeding or investigation; (D) the passage of time since the occurrence of the
Triggering Event; and (E) any pending legal proceeding



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10jj003.jpg]
relating to the Triggering Event. Subject to applicable law, the Administrator
may seek to recoup any Recoverable Incentive by requiring any affected Covered
Employee to repay such amount to the Company, by set-off, by forfeiture, by
reducing future compensation, or by such other means or combination of means as
the Administrator, in its sole discretion, determines to be appropriate. The
Administrator has sole and absolute discretion with respect to interpretation
and enforcement of this Policy and any interpretations or determinations made by
the Administrator shall be final and binding on all affected individuals. This
Policy will be interpreted and enforced, and appropriate disclosures and filings
will be made, in a manner that is consistent with any applicable rules or
regulations adopted by the SEC and the New York Stock Exchange pursuant to
Section 10D of the Exchange Act, and any other applicable law (collectively, the
“Applicable Rules”). To the extent the Applicable Rules require the Company to
recover Incentive-Based Compensation in additional circumstances besides those
specified herein, nothing in this Policy shall be deemed to restrict the right
of the Company to recover Incentive-Based Compensation to the fullest extent
required by the Applicable Rules. This Policy shall be deemed to be
automatically amended, as of the date the Applicable Rules become effective with
respect to the Company, to allow the Company to recover Incentive-Based
Compensation to the extent required for this Policy to comply with the
Applicable Rules. IV. Recoupment A. Restatement: In the event of a Restatement,
the Administrator may recover up to the amount of the Recoverable Incentive
received during the Applicable Period if, in the Administrator’s judgment and
determination, the Covered Employee engaged in fraud, negligence or other
misconduct that contributed to the need for the Restatement. For the avoidance
of doubt, Restatement does not include any restatement required due to changes
in accounting rules or standards or changes in applicable law, or retrospective
revisions or reclassifications made to reflect a change in the structure or
operations of the Company. B. Improper Conduct: In the event that a Covered
Employee engages in Improper Conduct, the Administrator may recover up to the
amount of the Recoverable Incentive during the Applicable Period. V. Method of
Recovery The Administrator may effect Recoupment in any manner consistent with
applicable law including, but not limited to, (a) seeking reimbursement of all
or part of an award previously paid, (b) cancelling prior awards, whether vested
or unvested or paid or unpaid, (c) cancelling or setting-off against planned
future grants, and (d) any other method authorized by applicable law or
contract. VII. Amendment and Termination The Administrator may, from time to
time, suspend, discontinue, revise, amend or terminate this Policy in any
respect whatsoever. Nothing in this Policy will be deemed to limit or restrict
the Company from providing for recoupment, repayment and/or forfeiture of
compensation (including Incentive-Based Compensation) under circumstances not
set forth in this Policy. In all events, this Policy shall immediately terminate
upon the consummation of a Change in Control (as defined in the Company’s Change
in Control Policy). VIII. Effective Date This Policy shall be effective as of
the date it is adopted by the Board (the “Effective Date”) and shall apply to
compensation that is awarded or granted to Covered Employees on or after that
date (and shall not apply to compensation that is granted or awarded before that
date)



--------------------------------------------------------------------------------



 
[hum-20181231x10kxex10jj004.jpg]




--------------------------------------------------------------------------------



 